Citation Nr: 1014515	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for low back pain. 

2.  Entitlement to service connection for a kidney 
disability, to include kidney stones.

3.  Entitlement to service connection for arthritis of the 
knees and ankles.

4.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

5.  Entitlement to service connection for a heart disorder, 
to include hypertensive cardiovascular disease and 
hypertension, and to include as due to herbicide exposure.  

6.  Entitlement to service connection for a lung disorder, to 
include pulmonary tuberculosis, and to include as due to 
herbicide exposure or secondary to service-connected low back 
pain. 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, June 2006, October 
2008, and December 2008 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In July 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge in Manila, 
the Republic of the Philippines.  A transcript of the hearing 
is of record. 

On November 20, 2009, the Secretary of VA directed the Board 
to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for several disabilities, including ischemic heart 
disease.  The Veteran was diagnosed with ischemic heart 
disease in July 2005, but as discussed below, the evidence of 
record does not establish that the Veteran ever stepped foot 
in Vietnam or was exposed to herbicides.  Consequently, the 
regulations pertaining to presumptive service connection 
based on herbicide exposure are not for application 
regardless of whether or not any of the claimed disabilities 
in this case are included among the diseases set forth in 38 
C.F.R. § 3.309.  Therefore, this case need not be stayed 
pursuant to the VA Secretary's direction.


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
Veteran's low back pain has manifested forward flexion 
limited to 60 degrees, and a combined range of motion of 115 
degrees; there are no periods of incapacitation requiring bed 
rest prescribed by a physician or neurological impairment of 
the lower extremities.  

2.  A chronic kidney disability, to include kidney stones, 
was not present in service or until years thereafter, and is 
not etiologically related to active duty service.  

3.  Arthritis of the knees and ankles was not present in 
service or until years thereafter, and is not etiologically 
related to active duty service.  

4.  The Veteran does not have diabetes mellitus.  

5.  The Veteran was not exposed to herbicides during active 
duty service. 

6.  A heart condition to include hypertensive cardiovascular 
disease and hypertension was not present in service or until 
years thereafter, and is not etiologically related to any 
incident of service including exposure to herbicides.  

7.  A chronic lung condition, including pulmonary 
tuberculosis, was not present in service or until years 
thereafter and is not etiologically related to any incident 
of service including exposure to herbicides or a service-
connected disability.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 20 
percent, but not higher, for low back pain have been met for 
the entire period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2009).

2.  A chronic kidney disability, including kidney stones, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

3.  Arthritis of the knees and ankles was not incurred in or 
aggravated by active service and its incurrence or 
aggravation during service may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  Diabetes mellitus was not incurred or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A heart disorder, to include hypertensive cardiovascular 
disease and hypertension, was not incurred in or aggravated 
by active service or exposure to herbicides.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

6.  A chronic lung disorder, including pulmonary 
tuberculosis, was not incurred in or aggravated by active 
service, exposure to herbicides, or service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2006, August 
2008, and December 2008 letters.  The Veteran also received 
notice regarding the disability-rating and effective-date 
elements of the claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

In the April 2007 substantive appeal, the Veteran contended 
that his lung disorder was secondary to the service-connected 
lumbar spine disability.  The Veteran has not received VCAA 
notice with respect to a claim for secondary service 
connection.  The Veteran has not alleged any prejudice 
resulting from the lack of notice on the secondary service 
connection element of the claim.  Prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Appellants must generally identify 
"with considerable specificity": (1) how the VCAA notice was 
defective; (2) what evidence the appellant would have 
provided or requested that VA obtain had VA fulfilled its 
notice obligations; and (3) how the lack of notice and 
evidence affected the essential fairness of the 
adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  Moreover, the record contains evidence of actual 
knowledge on the part of the Veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  

The Veteran has contended that pulmonary tuberculosis is the 
result of service-connected low back pain.  In the April 2007 
substantive appeal he specifically argued that his pulmonary 
tuberculosis resulted from a low back condition as both 
affect the same area of the body.  He has therefore 
demonstrated actual knowledge of the requirements for 
establishing service connection on a secondary basis and the 
lack of such notification did not result in prejudice to the 
Veteran.  The notice letters did tell him that to 
substantiate the claim there must be a relationship between 
the claimed disability and a disease, injury or event in 
service and that this relationship was usually shown by 
medical evidence.

While the Veteran received notice of the Dingess elements of 
his claims after their initial adjudication, because the 
claims are being denied, no effective date or rating is being 
set.  The delayed notice on these elements, therefore, does 
not deprive the Veteran of a meaningful opportunity to 
participate in the adjudication of the claim and he is not 
prejudiced.  See McDonough Power Equip. v. Greenwood, 464 
U.S. 548, 553 (1984).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this 
case, VA has obtained records of treatment reported by the 
Veteran, including service treatment records, records of VA 
treatment, and private medical records.  Additionally, the 
Veteran was provided a proper VA examination in response to 
his claim for an increased rating.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
for service connection, but has determined that no such 
examinations or opinions are required.  The medical evidence 
of record is sufficient to decide the claims and there is no 
reasonable possibility that such examinations would result in 
evidence to substantiate the claims.  The Veteran has not 
submitted any competent evidence of a nexus between his 
claimed disabilities and active duty service.  The medical 
evidence of record establishes no in-service injury or 
disease, no chronic symptoms on service, no continuous 
symptoms after service separation, and that the claimed 
disabilities did not manifest until many years after the 
Veteran's retirement from the Navy.  On the question of in-
service injury, the weight of the evidence demonstrates that 
the Veteran was not actually exposed to herbicides during 
service.  As there is no in-service injury or disease to 
which current disabilities could be related by medical 
opinion, any requested opinions would call for speculation or 
would likely be based on inaccurate factual assumptions that 
would render the purported opinion of not probative value.  
For this reasons, VA examinations or medical opinions are not 
required by the duty to assist, and are not necessary to 
decide the service connection claims on appeal.  For the 
reasons set forth above, the Board finds that VA has complied 
with the VCAA's notification and assistance requirements.  

Increased Rating for Low Back Disability

Service connection for low back pain was granted in a 
November 1988 rating decision with an initial noncompensable 
(0 percent) rating assigned, effective April 1, 1988.  The 
current 10 percent evaluation was assigned in a March 2005 
rating decision, effective December 14, 2004.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the current rating criteria, back disabilities are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5242.  Intervertebral disc syndrome will be evaluated 
under the general formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Veteran was diagnosed with 
degenerative disc disease by his private physician following 
a November 2007 MRI; therefore, consideration of the 
diagnostic codes pertaining to intervertebral disc syndrome 
is appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of two weeks 
but less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.    

The Veteran has not alleged that he experiences 
incapacitating episodes requiring bed rest prescribed by a 
physician.  He reported having flare-ups of pain upon VA 
examination in March 2006 and at his November 2009 hearing, 
but has not reported that such flare-ups result in 
incapacitation.  In addition, the record contains no medical 
records showing prescribed bed rest.  Therefore, an increased 
rating for degenerative disc disease under Diagnostic Code 
5243 for intervertebral disc syndrome is not appropriate.  
38 C.F.R. § 4.71a.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

After a review of the evidence, the Board finds that, for the 
entire period of increased rating claim, the Veteran's low 
back pain has manifested forward flexion limited to 60 
degrees, and a combined range of motion of 115 degrees, which 
more nearly approximates the criteria for a 20 percent 
disability rating under the general criteria for rating the 
spine.  38 C.F.R. § 4.71a.  Forward flexion of the 
thoracolumbar spine was limited to 60 degrees with 
consideration of pain and repetitive motion at both the March 
2006 and February 2008 VA examinations.  The combined range 
of motion of the thoracolumbar spine was also limited to 115 
degrees at the February 2008 VA examination with 
consideration of pain and repetitive motion.  Forward flexion 
limited to 60 degrees and a combined range of motion of 115 
degrees are both contemplated by a 20 percent rating under 
Diagnostic Codes 5235-5243.  38 C.F.R. § 4.71a.  

With respect to the DeLuca factors, the grant of a 20 percent 
rating for low back pain is based on range of motion 
measurements with consideration of pain and repetitive 
motion.  The Veteran reported having flare-ups of pain with 
bending and twisting at his VA examinations, but stated that 
they only resulted in moderate pain.  The March 2006 and 
February 2008 VA examiners did not find any additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance other than what has already been considered by 
the Board.  It is with consideration of all pertinent 
functional factors, including the Veteran's reports of flare-
ups of pain, that the Board finds the Veteran's impairment of 
the lumbar spine has most nearly approximated the criteria 
associated with an increased 20 percent evaluation throughout 
the claims period.  See 38 C.F.R. §§ 4.40, 4.45.

While separate ratings are possible for neurological 
impairment associated with spinal disabilities, the objective 
medical evidence does not establish the presence of a 
neurological deficit stemming from the Veteran's low back 
pain.  The record is negative for complaints of radiating 
pain, and while the Veteran reported in March 2006 that his 
legs would go numb if crossed for more than 30 minutes, 
neurological examination was entirely normal at the March 
2006 and February 2008 VA examinations.  There was no loss of 
sensation, and the Veteran had full motor capabilities and 
reflexes in the lower extremities.   

The Veteran's low back pain therefore warrants an increased 
rating of 20 percent throughout the claims period.  The Board 
has considered whether there is any other schedular basis for 
granting a higher rating other than that discussed above, but 
has found none.  In addition, the Board has considered all 
other potentially applicable rating criteria, but finds no 
rating criteria that would result in a rating in excess of 20 
percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's low back pain is 
manifested by symptoms such as painful reduced motion and 
difficulty twisting and bending.  These manifestations are 
contemplated in the rating criteria.  The disability rating 
criteria specifically contemplate limitations of motion of 
the thoracolumbar spine, including due to radiating pain and 
other orthopedic factors, and also provides for ratings based 
on clinical or objective evidence, including those that 
affect contours of the spine.  The rating criteria are 
therefore adequate to evaluate the Veteran's low back 
disability, and referral for consideration of an 
extraschedular rating is not warranted.

A claim for TDIU was adjudicated and denied by the RO in an 
October 2008 rating decision.  The Veteran did not express 
disagreement with the denial of a TDIU.  Since the October 
2008 rating decision, the Veteran has not stated that he is 
unable to work due to low back pain or other low back 
impairment, and the medical evidence also does not contain 
any indication of unemployability due to the service-
connected back disability.  Therefore, remand or referral of 
a claim for TDIU is not necessary because there is no 
evidence of unemployability due to the service-connected low 
back pain since the RO's October 2008 adjudication of the 
claim.  Because TDIU has already been adjudicated, and there 
is no lay assertion or medical evidence suggesting 
unemployability due to the service-connected back disability 
being rating, this Veteran's case is factually from Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009) (suggesting that a 
TDIU could be part of the adjudication of a claim for 
increased compensation).  



Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as arthritis, calculi of 
the kidney, cardiovascular-renal disease and hypertension, 
and diabetes mellitus, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Service Connection for Kidney Disability and Arthritis of the 
Knees and Ankles

The Veteran contends that service connection is warranted for 
a kidney disability, including kidney stones, and arthritis 
of the knees and ankles as they were incurred and treated 
during active duty service.  During his July 2009 Board 
personal hearing, the Veteran testified that he experienced 
pain in his kidney during service in 1973, and had problems 
running during service because of pain in his knees and 
ankles from 1982 to 1984.  

Service treatment records are negative for findings related 
to the Veteran's kidneys, knees, or ankles.  In January 1980, 
the Veteran complained of low back pain centered around the 
kidney area, but an abdominal examination showed no 
tenderness of the kidneys and his complaints clearly stemmed 
from the lumbar spine.  In addition, the Veteran denied a 
history of kidney stones, arthritis, and knee problems on a 
January 1988 medical history form, and his abdomen and lower 
extremities were normal at the January 1988 retirement 
examination.  

The post-service medical records establish that the Veteran 
was diagnosed with gouty arthritis and bilateral 
nephrolithiasis by his private physician in May 2003.  X-rays 
conducted in conjunction with VA examinations in February 
2005 showed beginning arthritis of the knees and ankles, and 
private abdominal ultrasounds throughout the claims period 
have documented the continuing presence of bilateral kidney 
stones.  Furthermore, the Veteran has reported that he 
underwent treatment for his kidney and arthritic conditions 
during service.  While the service medical records do not 
document such treatment, the Veteran is competent to report 
that it occurred.  Resolving reasonable doubt in his favor, 
the Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

The Veteran reported a vague continuity of symptomatology 
since service when he testified in July 2009 that he 
experienced problems with his kidneys and joints since his 
retirement from the Navy.  The history he has provided is to 
the effect that he was treated for kidney stones and 
arthritis during service and in the year following his 
retirement, but thereafter did not seek treatment for these 
conditions until 2003, 15 years after his discharge from 
active duty service in January 1988.  

The Veteran is competent to report a continuity of symptoms, 
but the Board finds that his vague reports are outweighed by 
the other evidence of record, including the lack of any 
evidence of the claimed disabilities during service or in the 
many years that have passed between his retirement and claims 
for VA compensation.  The absence of any clinical evidence 
both during and for decades after service is one factor that 
weighs against a finding that the Veteran's kidney stones and 
arthritis were present for the many years between service and 
his recent complaints.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, at the time of his retirement in 
January 1988 the Veteran specifically denied a history of 
kidney stones and arthritis.  The Board finds that statements 
provided for contemporaneous clinical treatment are more 
credible than those provided for compensation purposes many 
years later.  

The record also contains no competent evidence of a nexus 
between the Veteran's current kidney disability and arthritis 
and his active duty service.  While the Veteran was diagnosed 
with arthritis of the knees and ankles, there is also no 
competent evidence demonstrating that this condition 
manifested to a compensable degree in service or during the 
presumptive period after service.

The Board has considered the testimony of the Veteran 
connecting his kidney problems and arthritis to service, but 
as a lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. at 
494.  The Board acknowledges that the Veteran is competent to 
testify as to observable symptoms, such as pain associated 
with kidney stones and arthritis, but finds that his opinion 
as to the cause of the loss simply cannot be accepted as 
competent evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service evidence of record shows that the 
first evidence of the Veteran's claimed disabilities was 15 
years after his retirement from active duty service.  In 
addition, there is no competent evidence that the Veteran's 
current kidney and arthritic conditions are related to his 
active duty service.  The Board therefore concludes that the 
evidence is against a nexus between the Veteran's claimed 
disabilities and active duty service and outweighs his vague 
reports of continuity of symptoms.  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claims, and they are therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Service Connection for Diabetes Mellitus

As noted above, service connection generally requires 
competent evidence showing the existence of a present 
disability.  With respect to the Veteran's contentions that 
service connection is warranted for diabetes mellitus, the 
Board finds that evidence of record is against a finding that 
there is a current disease or disability.  Service treatment 
records are negative for evidence of diabetes, and the 
Veteran's blood sugar levels were normal at the January 1988 
retirement examination.  

The Veteran was diagnosed with borderline diabetes mellitus 
in May 2003 by his private physician and with controlled 
diabetes one month later in June 2003.  These findings 
represent the only evidence of diabetes in the medical 
record.  To be present as a current disability, the claimed 
condition must be shown at the time of the claim, as opposed 
to some time in the past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  Thus, the findings of diabetes mellitus in 
2003 cannot serve to show a current disability as the 
Veteran's claim for service connection for diabetes was not 
received until March 2006, three years after the isolated 
findings of diabetes.  

Additionally, the other evidence of record establishes that 
the Veteran does not currently have diabetes mellitus.  The 
Veteran's problem list from the Manila VA Medical Center 
(VAMC) in October 2008 does not indicate any treatment or 
diagnosis of diabetes, and none of his other private records 
indicate a diagnosis of diabetes mellitus.  Similarly, 
statements from the Veteran's private physicians in July 2005 
and October 2008, summing up his current medical problems, do 
not note treatment or findings of diabetes mellitus. Finally, 
during his November 2009 hearing, the Veteran specifically 
denied that he had diabetes mellitus.  

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.

Heart Disorder including Hypertension

The Veteran contends that service connection is warranted for 
a heart disorder, including hypertension and hypertensive 
heart disease, as it was incurred due to herbicide exposure 
during active duty service.  The Veteran also contends that 
hypertension initially manifested during his military 
service.  

The Board turns first to the Veteran's contention that a 
heart disorder including hypertension was incurred as a 
result of exposure to herbicides during service. A veteran 
who, during active military service, served in Vietnam during 
the period beginning in January 1962 and ending in May 1975, 
is presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that the veteran 
actually stepped foot on land in Vietnam.  Haas v. Peake, 525 
F.3d 1168 (2008); VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

While the Veteran served in the waters off Vietnam, there is 
no evidence that he actually stepped foot on land.  His 
receipt of the Vietnam Campaign and Service Medals do not 
establish that he was ever on land in Vietnam.  See Haas v. 
Peake, VAOPGCPREC 27-97.  In some statements associated with 
his claim, the Veteran stated that he served in land in 
Vietnam, but during his November 2009 hearing he testified 
that his service was aboard the USS Constellation 100 miles 
off shore from Vietnam.  In February 2005, the National 
Personnel Records Center (NPRC) confirmed that the Veteran 
served on the USS Constellation, but was not able to 
determine if the Veteran served in-country in Vietnam.  Thus, 
there is no record of the Veteran ever stepping foot on land 
in Vietnam.

The Veteran is competent to report where he served in the 
course of his military service, but as noted above, his 
testimony and statements regarding such matters have been 
inconsistent throughout the claims period.  Hence, the Board 
finds that the official service records outweigh the 
Veteran's reported history and the weight of the evidence 
establishes that the Veteran did not serve in Vietnam or have 
other in-service exposure to herbicides.  Service connection 
due to exposure to herbicides is therefore not warranted.

The Veteran also contends that a heart disorder and 
hypertension first manifested during service.  Service 
treatment records are negative for evidence of a heart 
disorder, including hypertension or heart disease.  The 
Veteran complained of chest pain in October 1976 and August 
1977, but was diagnosed with costochondritis, a disorder 
affecting the cartilage of the sternum. DORLANDS ILLUSTRATED 
MEDICAL DICTIONARY 431 (31st ed. 2007).  Upon retirement 
examination in January 1988, the Veteran's heart was normal, 
his blood pressure was measured as 122/72, and a chest X-ray 
was within normal limits.  He also denied a history of chest 
pain and high blood pressure on a January 1988 medical 
history form.  

Post-service medical records establish that the Veteran was 
diagnosed with hypertension in January 2004 and hypertensive 
atherosclerotic cardiovascular disease in July 2004.  VA and 
other private treatment records demonstrate treatment for 
these conditions throughout the claims period.  In addition, 
while the service records show that the Veteran's documented 
complaints of chest pain were associated with a non-cardiac 
condition, the Veteran is competent to report that he 
experienced other episodes of symptoms.  Resolving reasonable 
doubt in his favor, the Board finds that two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are demonstrated.

The Veteran has not reported a clear continuity of symptoms.  
He testified in November 2009 that he has had hypertension 
ever since his retirement from the Navy in 1988, but did not 
report a history of symptoms such as chest pain or elevated 
blood pressure.  His statements regarding the history of his 
condition must also be weighed against the other evidence of 
record.  The objective medical evidence establishes that the 
Veteran was diagnosed with hypertension heart disease in 
2004, more than 15 years after his military retirement.  In 
addition, the Veteran never reported a history of 
hypertension or heart problems dating back to service to any 
of his health care providers.  The lack of any clinical 
evidence both during and for decades after service is one 
factor in this case that weighs against a finding that the 
Veteran's heart condition or hypertension was present during 
service or in the many years between service and his more 
recent complaints.  Moreover, while the Veteran has been 
diagnosed with hypertension, there is no competent evidence 
demonstrating that this condition manifested to a compensable 
degree in service or during the presumptive period after 
service.

The record also contains no competent medical evidence of a 
nexus between the Veteran's cardiac disabilities and his 
active duty service.  The Board has considered the testimony 
of the Veteran connecting his hypertension and other heart 
conditions to service, but as a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu, 2 Vet. App. at 494.  The Board acknowledges 
that the Veteran is competent to testify as to observable 
symptoms, such as chest pain, but notes that he has never 
described a history of such symptoms dating from service.  
His statements linking the causation of his current 
disabilities to service also cannot be accepted as competent 
evidence.  See Jandreau at 1376-1377; Buchanan at 1336.

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed heart 
disability was more than 15 years after his separation from 
active duty service.  In addition, there is no medical 
evidence that the Veteran's current heart disease or 
hypertension is related to his active duty service including 
exposure to herbicides.  The Board therefore concludes that 
the evidence is against a nexus between the Veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Lung Disorder

The Veteran contends that service connection is warranted for 
a lung disorder, to include pulmonary tuberculosis, as it was 
incurred during active duty service.  The Veteran has also 
argued that his current lung disorder was incurred due to 
exposure to herbicides during active service and is secondary 
to service-connected low back pain.  

Service treatment records establish that the Veteran tested 
positive to an original tuberculin test in July 1967.  Upon 
examination in April 1972 there was no evidence of active 
disease, and treatment consisted solely of yearly chest X-
rays.  An undated medical records indicates that the Veteran 
experienced a coughing spell that produced a small amount of 
blood and right lateral chest pain.  Examination showed clear 
lungs and no diagnoses was rendered.  Upon retirement 
examination in January 1988, the Veteran's lungs and chest 
were normal, a chest X-ray was within normal limits, and the 
Veteran denied a history of tuberculosis, shortness of 
breath, and asthma.  

Years after active duty service, the Veteran was diagnosed 
with pneumonitis of the left lower lung lobe following a 
September 2003 chest X-ray by his private physician.  In 
January 2004, he underwent an open thoracotomy and biopsy and 
was diagnosed with chronic obstructive pulmonary disease and 
a pulmonary nodule.  The Board accordingly finds that two of 
the three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, a 
nexus between the current disability and in-service injury, 
the Veteran has not reported a continuity of symptomatology.  
The history he provided during his July 2009 hearing was that 
he experienced episodes of coughing during service and was 
diagnosed with tuberculosis, but did not have further lung 
complaints until 2000 or 2002, more than 10 years after his 
retirement from active duty service.  The Board also notes 
that the Veteran has provided conflicting reports regarding 
his claimed lung disability; his initial September 2005 claim 
noted that pulmonary tuberculosis initially manifested during 
active duty service, while a March 2006 statement contended 
that a lung condition was due to herbicide exposure.  In 
contrast, the Veteran's April 2007 substantive appeal argued 
that pulmonary tuberculosis was secondary to service-
connected low back pain and was not in any way due to 
herbicide exposure.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current lung disabilities and his 
active duty service.  In addition, while the Veteran tested 
positive for tuberculosis during service, there is no 
competent medical evidence of pulmonary tuberculosis during 
the claims period, or at anytime after the Veteran's 
retirement from active duty service.  The Board has 
considered the testimony of the Veteran connecting his lung 
condition, including pulmonary tuberculosis, to service, but 
as a lay person, he is not competent to provide an opinion 
concerning medical causation.  The Board acknowledges that 
the Veteran is competent to testify as to observable 
symptoms, such as coughing and difficulty breathing, but he 
has not reported a continuity of symptoms since service and 
his opinion as to the cause of current disabilities simply 
cannot be accepted as competent evidence.  Service connection 
on a direct basis is therefore not warranted.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).  The new regulation 
imposes additional burdens and could have retroactive 
effects.  Hence, the Board will apply the old version of the 
regulation.  See Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The record contains no competent evidence of a link between 
the Veteran's current lung disorders and his service-
connected low back pain.  No private physician has identified 
a nexus between the Veteran's pulmonary and orthopedic 
complaints, and as noted above, the Veteran is not competent 
to opine as to the cause of a current disability.  

Finally, the Veteran contends that service connection is 
warranted for a lung condition on a presumptive basis as it 
was incurred due to herbicide exposure.  None of the 
Veteran's diagnosed lung disorders are diseases associated 
with herbicide exposure under 38 C.F.R. §§  3.307 and 3.309, 
and as discussed above, the record does not establish that 
the Veteran was exposed to herbicides during his active duty 
service.  Therefore, service connection for a lung condition 
is not warranted based on exposure to herbicides on either a 
direct or presumptive basis.  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 10 years after his separation from active duty 
service.  In addition, there is no medical evidence that a 
lung condition is related to any incident of active duty 
service, including exposure to herbicides, or 


that it is secondary to service-connected low back pain.  The 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating of 20 percent for service-connected low 
back disability, for the entire increased rating period, is 
granted.

Service connection for a kidney disability, to include kidney 
stones, is denied.

Service connection for arthritis of the knees and ankles is 
denied.

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.

Service connection for a heart condition to include 
hypertensive cardiovascular disease and hypertension, and to 
include as due to herbicide exposure, is denied.  
	
Service connection for a lung condition to include pulmonary 
tuberculosis, and to include as due to herbicide exposure or 
secondary to service-connected low back pain, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge,  Board of Veterans' Appeals


 Department of Veterans Affairs


